Citation Nr: 1302290	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

The Board observes that the Veteran specifically filed a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, there is competent medical evidence that shows the Veteran has been diagnosed with PTSD and a major depressive disorder.  Accordingly, the Board finds that the claim is more appropriately characterized as entitlement to service connection for a psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for further development prior to adjudication of the claim. 

In this regard, one of the Veteran's alleged stressors was witnesses a Turkish police officer brutally beat a Turkish man in Izmir, Turkey in April 1966.  The Board notes that the DSM IV standard for assault is the Veteran must have experienced, witnessed, or been confronted with an event or events that involve actual or threatened death or serious injury and his response must have involved intense fear, helplessness, or horror.  A March 2009 lay statement by the Veteran reveals that the Veteran asserted that at the time of the claimed incident he was serving on the USS Mississinewa, which was anchored in Izmir, Turkey.  He was assigned as the Office in Charge of the ship's Shore Patrol Unit and that one of the areas of responsibility was a Turkish operated prostitution compound.  While at this compound, he witnessed a Turkish police officer brutally beat a man who had been trying to scale the wall of the compound.  The Veteran described the wounds on the man as "horrific" and that blood was everywhere.   The record also contains a copy of the deck logs of the USS Mississinewa for April 1966 that show that it was anchored in the port of Izmir, Turkey from April 6, 1966 to April 12, 1966.  The claims file contains a lay statement from a fellow service member that supports the Veteran's stressor.  In this regard, the service member noted that he was assigned to shore patrol and one of his duties was at a prostitution compound in Izmir, Turkey.  He stated that the Veteran was the Officer in Charge.  He described an incident that he and the Veteran witnessed where a local was trying to get into the compound with a young boy and the Turkish police officer began to beat and kick the civilian.  The Board observes that the Veteran is diagnosed with PTSD; however, it appears that this diagnosis was not based on this alleged stressor as it was not documented in his treatment records.  Based on the foregoing, the Board has determined that a remand is necessary to schedule the Veteran with a VA examination to determine if the his current PTSD is at least as likely as not related to the corroborated stressor of witnessing a man being beaten.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including the lay statements provided by the Veteran's fellow service-members (particularly D.D.F.), examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's corroborated stressor of witnessing a man being beaten; whether this stressor is adequate to support a diagnosis of PTSD; and whether his symptoms are at least as likely as not (i.e., a 50 percent or more probability) related to the identified stressors.  

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability to include PTSD, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


